DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims 
Claims 1-20 are pending in the instant application. Claims 4-5 and 15-16 have been cancelled.  Claims 1, 11, and 12 have been amended. The rejection of the pending claims is hereby made non-final.





Response to Remarks
103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Randhawa et al (US 10,223,745) in view of Heffron et al (US 2021/0342802), and further in view of Afroz et al (US 2022/0092198).


Regarding claim 1, the prior at discloses a computer implemented method, comprising:
Receiving, at a credit management agent the communicates with a human agent, information corresponding to a customer of a seller, wherein the information is related to credit information of the customer (see col 1, lines 35-52);
Generating, at the credit management agent, a credit attribute for the customer with respect to the seller, wherein
the generating comprises utilizing a plurality of artificial intelligence agents that each
analyze at least a subset of the information to each generate an agent version of the credit
attribute (see col 1, lines 35-52); and
recommending a deferral of at least a portion of a pending invoice of the seller for
the customer, wherein a value of the deferral is based upon the credit attribute (see col 1, lines 35-52), 
	The applied prior art does not explicitly disclose wherein each of the plurality of artificial intelligence agents analyzes a different source of information and analyzes the subset of the information corresponding to the different source of information assigned to the artificial intelligence agent, wherein the generating comprises the plurality of artificial intelligence agents communicating among themselves and generating the credit attribute from the agent version of the credit attribute generated by each of the plurality of artificial intelligence agents via a consensus; and wherein
 the invoice generation is deferred.
However, the applied prior art reference Heffron et al discloses systems and method for optimized invoice settlement, further comprising an invoice circuit 104, optimization circuit 106, and a transaction circuit wherein said circuits are implemented in on or more servers (see at least paragraph [0009] to Heffron et al)  and further wherein a plurality of information is provided to said servers (see at least paragraph [0023] to Heffron et al)  in order to enable the system to modify invoice due dates in response to analyses based on said information (see at least paragraphs 0024-0026] to Heffron et al). 
	The applied prior art references Randhawa et al and Heffron et al, in combination, do not appear to explicitly disclose wherein, when communicating among themselves, each of the plurality of artificial intelligence agents keep techniques used to generate the agent version of the credit attribute private from the other of the plurality of artificial intelligence agents utilizing privacy options to obfuscate the technique for calculating the agent version of the credit attribute.
	However, the applied prior art reference Afroz et al discloses a data sharing and storage control system and method,  wherein, when communicating among themselves, each of the plurality of artificial intelligence agents keep techniques used to generate the agent version of the credit attribute private from the other of the plurality of artificial intelligence agents utilizing privacy options to obfuscate the technique for calculating the agent version of the credit attribute (see at least paragraph [0028] to Afroz et al “The control agent 14 monitors electronic communication activity, application use, and stored data, including image data, of user devices 12 operated by a supervised user. The control agent 14, or alternatively the control manager 20 via the classifier engine 22 and classifier data stored in the classifier datastore 24, infers tags from images stored on the user device 12, beneficially by using a deep learning artificial intelligence classifier. Inferred tags are correlated with sharing settings provided by a supervisory user via the supervisor application 40 by which a sharing policy can be generated for enforcement by the control agent 14 on the user device 12. Image sharing activities can be blocked and images deleted, removed, or obfuscated by such sharing policy via the control agent 14.”)
The examiner submits that  modification of the system and method to include wherein the user is provided a payment extension based on credit score and previous payment history, and further wherein the information that is shared between artificial intelligence agents can be blocked and or managed by said agents (as taught by Afroz et al)  was well known and understood within the art at the time of filing, as evidenced by the applied prior art references Heffron et al and Afroz et al.  The examiner submits that a modification of the applied prior art reference Randhawa et al to include the disclosures of Heffron et al and Afroz et al, wherein information provided by the user may be used by a plurality of servers to optimize invoice payment dates, as taught in at least paragraphs 0023-0026 to Heffron et al,  and wherein data sharing can be controlled and managed, as taught by at least paragraph 0028 to Afroz et al, could have been readily and easily implemented by one of ordinary skill in the art, with a reasonable expectation of success.  The examiner submits that the aforementioned combination is found to be obvious to try.

Regarding claim 2, the prior at discloses the computer implemented method of claim 1, wherein the credit attribute comprises a credit line and is based upon historical invoice amounts and historical
payment amounts (see at least col 3, lines 34-45).

Regarding claim 3, the prior at discloses the computer implemented method of claim 1, wherein the credit attribute comprises a credit score and is based upon a timeliness of historical payments (see at least col 4, lines 40-57).

Regarding claim 4, the prior at discloses the computer implemented method of claim 1, wherein each of the plurality of artificial intelligence agents analyzes a different source of the information (see at least col 4, lines 58-65).

Regarding claim 5, the prior at discloses the computer implemented method of claim 1, wherein the plurality of artificial intelligence agents communicate to generate the credit attribute from the
plurality of agent versions of the credit attribute via consensus of the plurality of artificial
intelligence agents (see at least col 4, lines 40-65).

Regarding claim 6, the prior at discloses the computer implemented method of claim 1, wherein the generating comprises aggregating, utilizing a management assistant, the plurality of agent versions
of the credit attribute from the plurality of artificial intelligence agents (see at least col 4, lines 40-57).

Regarding claim 7, the prior at discloses the computer implemented method of claim 1, wherein each of the plurality of artificial intelligence agents do not share agent specific models and parameters with other of the plurality of artificial intelligence agents (see at least col 6, lines 1-10).

Regarding claim 8, the prior at discloses the computer implemented method of claim 1, wherein each of the plurality of artificial intelligence agents adds noise to the agent version of the credit attribute (see at least col 6, lines 1-15).

Regarding claim 9, the prior at discloses the computer implemented method of claim 1, wherein the information comprises at least one of: information from an external credit agency, information related
to a payment history of the customer to the seller, and market sentiment data (see at least col 5, lines 25-37).

Regarding claim 10, the prior at discloses the computer implemented method of claim 1, wherein the recommending occurs before the invoice is generated for the customer.
The applied prior art does not explicitly disclose wherein the invoice generation is deferred.  However, the modification of the system and method to include wherein the user is provided a payment extension based on credit score and previous payment history was well known and understood within the art at the time of filing.  The examiner submits that such a modification could have been readily and easily implemented by one of ordinary skill in the art, with a reasonable expectation of success.  The examiner submits that the aforementioned combination is found to be obvious to try.


Claims 11-13 and 17-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	

	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687